 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   ETUATE SEKONA,                                   Case No. 1:18-cv-01065-LJO-BAM (PC)
12                      Plaintiff,                    ORDER DENYING MOTION TO APPOINT
                                                      COUNSEL
13          v.                                        (ECF No. 17)
14   ZEPP, et al.,
                                                      ORDER GRANTING MOTION FOR
15                      Defendants.                   EXTENSION OF TIME TO FILE FIRST
                                                      AMENDED COMPLAINT
16                                                    (ECF No. 18)
17                                                    THIRTY (30) DAY DEADLINE
18

19          Plaintiff Etuate Sekona (“Plaintiff”) is a state prisoner proceeding pro se and in forma

20   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. On June 11, 2019, the Court

21   screened Plaintiff’s complaint and granted Plaintiff leave to file a first amended complaint within

22   thirty (30) days. (ECF No. 16.)

23          Currently before the Court are Plaintiff’s motions to appoint counsel, (ECF No. 17), and

24   for an extension of time to file a first amended complaint, (ECF No. 18), filed July 1, 2019.

25   Plaintiff argues that counsel should be appointed to represent him in this case because he received

26   a TABE score of 2.3 in English, and he has a limited knowledge of the English language. (ECF

27   No. 17.) Plaintiff further contends that this action involves complex medical language and an

28   extension of time is necessary to allow him to find an assistant to help him draft an amended
                                                      1
 1   complaint. (ECF No. 18.)

 2           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

 3   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), rev’d in part on other grounds, 154 F.3d 952, 954

 4   n.1 (9th Cir. 1998), and the court cannot require an attorney to represent plaintiff pursuant to 28

 5   U.S.C. § 1915(e)(1). Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 298

 6   (1989). However, in certain exceptional circumstances the court may request the voluntary

 7   assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

 8           Without a reasonable method of securing and compensating counsel, the Court will seek

 9   volunteer counsel only in the most serious and exceptional cases. In determining whether

10   “exceptional circumstances exist, a district court must evaluate both the likelihood of success on

11   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

12   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

13           The Court has considered Plaintiff’s request, but does not find the required exceptional

14   circumstances. Even if it is assumed that Plaintiff is not well versed in the law and that he has

15   made serious allegations which, if proved, would entitle him to relief, his case is not exceptional.

16   This Court is faced with similar cases filed by prisoners with limited literacy and knowledge of

17   English who are proceeding pro se and in forma pauperis almost daily. These prisoners also must

18   conduct legal research and prosecute claims without the assistance of counsel.

19           Furthermore, at this stage in the proceedings, the Court cannot make a determination that

20   Plaintiff is likely to succeed on the merits, and based on a review of the record in this case, the
21   Court does not find that Plaintiff cannot adequately articulate his claims. Plaintiff’s contention

22   that requiring him to file an amended complaint without appointing him assistance would be the

23   same as dismissing his case, is unpersuasive. However, given Plaintiff’s stated difficulties with

24   reading and writing in English, the Court finds it good cause to grant an extension of time for

25   Plaintiff to file his first amended complaint. Fed. R. Civ. P. 6(b). Although Plaintiff has not

26   specified the length of extension requested, the Court finds that a thirty (30) day extension of time
27   is appropriate under the circumstances.

28   ///
                                                         2
 1        Accordingly, IT IS HEREBY ORDERED as follows:

 2        1. Plaintiff’s motion to appoint counsel, (ECF No. 17), is DENIED, without prejudice;

 3        2. Plaintiff’s motion for extension of time to file a first amended complaint, (ECF No.

 4              18), is GRANTED;

 5        3. The Clerk’s Office shall send Plaintiff a complaint form;

 6        4. Within thirty (30) days from the date of service of this order, Plaintiff shall file an

 7              amended complaint curing the deficiencies identified by the Court in the June 10,

 8              2019 screening order or file a notice of voluntary dismissal; and

 9        5. If Plaintiff fails to file an amended complaint in compliance with this order, the Court

10              will recommend dismissal of this action, with prejudice, for failure to obey a court

11              order and for failure to state a claim.

12
     IT IS SO ORDERED.
13

14     Dated:     July 8, 2019                                    /s/ Barbara   A. McAuliffe           _
                                                              UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          3
